 



EXHIBIT 10.1
RCN CORPORATION
Performance-Based
Restricted Stock Unit Award
AWARD AGREEMENT, dated as of March 13, 2008, between RCN Corporation, a Delaware
corporation (the “Company”), and                                          (the
“Participant”). This Award is granted by the Compensation Committee of the Board
of Directors of the Company (the “Committee”) pursuant to the terms of the RCN
Corporation 2005 Stock Compensation Plan (the “Plan”). The applicable terms of
the Plan are incorporated herein by reference, including the definitions of
terms contained therein.
Section 1. Performance-Based RSU Award. The Company hereby grants to the
Participant, on the terms and conditions set forth herein, an Award of
                     Restricted Stock Units (“RSUs”), which amount may be
increased or decreased on the Determination Date (as defined herein) based upon
the Company’s overall corporate level of achievement under its 2008 Short Term
Incentive Plan. The Participant shall have the right to receive the number of
RSUs that corresponds to the percentage of the Company’s corporate level
achievement, set forth on Appendix A hereto. The number of RSUs will be
determined on the date of the Compensation Committee meeting during the first
quarter of 2009 and such date is referred to herein as the “Determination Date”.
The number of RSUs on the Determination Date shall be the number of RSUs for the
purposes of the Award and the vesting schedule below. The Award shall constitute
an RSU Award under Article 6 of the Plan. The RSUs are notional units of
measurement denominated in Shares of the Company (i.e. one RSU is equivalent in
value to one Share, subject to the terms hereof). The RSUs represent an
unfunded, unsecured obligation of the Company.
Section 2. Vesting Requirements. The number of shares represented by the RSU
Award as determined in accordance with Section 1 shall become vested in three
equal installments as to an equal or approximately equal number of RSUs on each
of the dates specified below, subject to the achievement of the performance
requirements, as set forth in Appendix A, and the Participant’s continued
service with the Company or Subsidiary through each such vesting date, as
follows:

     
Determination Date:
  1/3 of Award
 
   
June 1, 2010:
  1/3 of Award
 
   
June 1, 2011:
  1/3 of Award

If the performance and service requirements are not satisfied as to any portion
of the RSU Award, the unvested RSUs shall be immediately forfeited. All RSUs for
which all of the requirements of this Section 2 have been satisfied shall become
vested and shall thereafter be payable in accordance with Section 5 hereof.

 

 



--------------------------------------------------------------------------------



 



Section 3. Accelerated Vesting. Notwithstanding the otherwise applicable terms
hereof, the RSU Award shall become fully vested and payable in accordance with
Section 5 hereof upon (i) the date of termination of the Participant’s
employment without “Cause” (as defined below) within 12 months following the
occurrence of a Change in Control of the Company or (ii) the date of the
Participant’s death or disability (within the meaning of Section 409A of the
Code). In addition, if the Participant is employed pursuant to an employment
agreement with the Company, any provisions thereof relating to this RSU Award,
including, without limitation, any provisions regarding acceleration of vesting
and/or payment of this Award in the event of termination of employment, shall be
fully applicable and supersede any conflicting provisions hereof.
For the purposes of this Award Agreement, “Cause” shall mean a Participant’s
repeated failure to perform the Participant’s material duties as assigned, a
Participant’s engagement in willful or intentional materially injurious acts,
continual or repeated absence (unless due to illness or disability), a
Participant’s use of illegal drugs or impairment due to other substances, a
Participant’s conviction of any felony, an act of gross misconduct, fraud,
embezzlement or theft or a Participant’s violation of a material policy of the
Company. In order to terminate a Participant for “Cause”, the Company shall
first give a Participant written notice stating with specificity the reason for
termination (“breach”) and, if such breach is susceptible of cure or remedy, the
Participant shall be given a period of 10 days after the giving of such notice
to fully remedy or cure such breach. The Company may terminate a Participant for
“Cause” at the end of such 10-day period if the breach is not fully remedied at
that time. Notwithstanding the foregoing, the Company need not provide a
Participant with an opportunity to cure any acts of theft of cash or significant
property of the Company, fraud or embezzlement.
Section 4. Dividend Equivalents. Subject to Section 10 hereof, any cash
dividends paid with respect to the Shares to the Company’s shareholders shall be
credited on account of the Participant in the equivalent dollar amount that
would be paid as a dividend on the number of Shares subject to the RSU Award
that are outstanding as of the record date for such dividend (“Dividend
Equivalents”). The Dividend Equivalents shall be subject to vesting on the same
basis as the underlying RSUs to which the Dividend Equivalent relates, and shall
be paid to the Participant in cash at the same time as the underlying RSUs in
accordance with Section 5 hereof.
Section 5. Payment of Award. Subject to any deferral election of the Participant
in accordance with Section 6 hereof, payment of vested RSUs (and any Dividend
Equivalents relating to such vested RSUs) shall be made within 15 days following
the applicable vesting date as set forth in Section 2 or 3 hereof. The RSUs
shall be paid in Shares and shall be paid to the Participant after deduction of
applicable minimum statutory withholding taxes.
Section 6. Election to Defer Payment. The Participant shall have the right to
elect a deferral of the timing of payment to be made with respect to the
Participant’s RSUs. Any such election shall be made not later than the date
hereof and shall be irrevocable when made. The terms of such deferral shall be
in accordance with the elections of the Participant set forth on the “RSU
Deferral Election Form” attached hereto as Appendix B. In the event that the
RSUs become payable as a result of an accelerated vesting and payment date under
Sections 3 and 5 hereof, the RSUs shall become payable in accordance therewith
in lieu of any deferral payment election.

 

2



--------------------------------------------------------------------------------



 



Section 7. Section 409A Compliance. It is intended that the terms of this RSU
Award will comply with Section 409A of the Code to the extent applicable, and
will be interpreted and construed in a manner consistent with such intent. Any
payment under the RSU Award that is to be made hereunder as a result of the
Participant’s termination of employment or other service must satisfy the
requirements for a “separation from service” within the meaning of Section 409A
of the Code. If the Participant is treated as a “specified employee” (as defined
in Section 409A(a)(2)(B)(i) of the Code) as of the date of any payment under the
RSU Award upon such separation from service, then, to the extent required, the
commencement of any payment shall be delayed until the date that is six
(6) months following the date of such separation from service.
Section 8. Restrictions on Transfer. Except as provided in Section 10.6 of the
Plan, neither this RSU Award nor any RSUs covered hereby may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, other than to Company as
a result of forfeiture of the RSUs as provided herein.
Section 9. No Voting Rights. The RSUs granted pursuant to this Award, whether or
not vested, will not confer any voting rights upon the Participant, unless and
until the Award is paid in Shares.
Section 10. Award Subject to Plans. This RSU Award is subject to the terms of
the Plan, the terms and provisions of which are hereby incorporated by
reference. In the event of a conflict or ambiguity between any term or provision
contained herein and a term or provision of the Plan, the Plan will govern and
prevail.
Section 11. Changes for Corporate Events. The RSUs under this RSU Award shall be
subject to the provisions of Section 10.13 of the Plan relating to adjustments
by the Board as a result of certain Corporate Events.
Section 12. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

            RCN CORPORATION
      By:           Name:           Title:          
 
PARTICIPANT    
 
       
 
               

 

3